Citation Nr: 1124647	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-40 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for left ear tinnitus.

4.  Entitlement to service connection for an eye disorder, including glaucoma, as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1969 to June 1971.    

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied service connection for the issues currently on appeal.

In a July 2010 rating decision, the RO increased the disability rating for the Veteran's service-connected tinea pedis and ringworm to 30 percent disabling.  However, he has not perfected an appeal of that claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, it is not before the Board.

In August 2010, the Veteran filed a new claim for entitlement to service connection for glaucoma as secondary to service-connected diabetes mellitus, which has been incorporated into the issue of entitlement to service connection for an eye disorder as secondary to service-connected diabetes mellitus, which was already on appeal status.

The issues of service connection for left ear hearing loss and left ear tinnitus are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of a definitive diagnosis of a kidney disorder.

2.  There is no medical evidence of a current diagnosis of an eye disorder.


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in active service, and nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  An eye disorder was not incurred in or aggravated by service, and is not proximately due to, the result of, or chronically aggravated by, the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in September 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Additionally, also in the September 2009 VCAA letter, the RO informed the Veteran of additional information necessary to establish service connection for a disability as secondary to a service-connected disability.  

Further, the September 2009 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the September 2009 VCAA notice letter prior to the February 2010 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran and his representative have submitted statements in support of his claim.  

The Board notes that, while a VA examination of the Veteran's diabetes mellitus, Type II, in April 2010 included a discussion concerning the Veteran's alleged kidney and eye disorders, the Veteran has not been provided examination specifically for his kidneys and eyes.  However, in this case, such examinations are unnecessary.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, with respect to the alleged kidney and eye disorders, the evidence reflects neither a current disability nor a disability in service.  Further, there is no medical evidence indicating a link between any current disorder on appeal and service or the continuity of symptomatology of disability since service.  Thus, the first, second and third elements of McLendon are not met and VA examinations to establish a nexus are not required.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In addition, a disability also can be service connected if it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate the secondary disorder with the service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Kidney Disorder

In this case, the Veteran claims that he has a kidney disorder that is related to his period of active duty.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination dated in April 2010 found no evidence of a kidney disease.  Furthermore, post-service VA and private treatment records also fail to show a definitive diagnosis of a kidney disorder.  In this regard, while private treatment records from St. Thomas Hospital show mild renal insufficiency in 1997, 1998, and 1999, a September 1998 ultrasound of the kidneys, also from St. Thomas Hospital, ultimately found both the left and right kidneys to be normal, except for a probable column of Bertin in the upper pole region of the left kidney.  No diagnosis was provided.  A January 2000 private treatment record from St. Thomas Hospital also indicated that previous ultrasound and other testing of the kidneys found normal results.  Additionally, while a September 2009 VA treatment record also included in its problem list renal failure, there is no indication whatsoever in the evidence of record to support this or to support a diagnosis of, or treatment for, a kidney disorder.  There also is no evidence of complaints of a kidney disorder.

Thus, absent evidence of a current disability, service connection cannot be granted for a kidney disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that the Veteran is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Eye Disorder

In this case, the Veteran claims that he has an eye disorder that is secondary to his service-connected diabetes mellitus.

As previously mentioned, the first requirement for any service connection claim, including secondary service, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination dated in April 2010 found no evidence of an eye disorder, except nearsightedness.  Furthermore, post-service VA and private treatment records also fail to show a definitive diagnosis of an eye disorder.  In this regard, while private treatment records from St. Thomas Hospital show a diagnosis of conjunctivitis in October 1997, this appeared to be acute and transient, as no subsequent complaints of conjunctivitis followed.  Post-service VA treatment records also show complaints of vision problems in March 2005 and September 2005, but only in the context of requiring eyeglasses.  Furthermore, while an April 2007 VA treatment record noted complaints of problems with vision and photophobia, and while subsequent VA treatment records dated in June 2007 and May 2009 noted that the Veteran received injections for his eyes, no definitive eye disorder has been found or documented.  The Veteran was again treated for conjunctivitis in April 2007, but the examiner indicated that it was probably secondary to allergies.  In short, while medical treatment records indicate eye problems, they appear to be acute and transitory as no eye disorder has been diagnosed.

The Board notes that the aforementioned April 2010 VA examination found a diagnosis of nearsightedness, a form of refractive error.  In this regard, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects, and that congenital or developmental defects are not disease or injury within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for congenital or developmental defects, including refractive error of the eyes, including astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.

VA regulations specifically prohibit service connection for congenital or developmental defects, including refractory errors of the eyes, unless such defect was subjected to a superimposed disease or injury that created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  In this case, with respect to the Veteran's diagnosis of refractive error, there is no medical evidence or opinion suggesting that any superimposed disease or injury occurred in service, thereby creating additional disability involving the Veteran's eyes.  

Thus, absent evidence of a current disability, service connection cannot be granted for an eye disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that the Veteran is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a kidney disorder is denied.

Service connection for an eye disorder is denied.


REMAND

Before addressing the merits of the claims for service connection for left ear hearing loss and left ear tinnitus, the Board finds that additional development of the evidence is required.

First, a remand is required for a search of the Veteran's complete service personnel records to ascertain his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  A review of the records indicates that the Veteran served in the Army National Guard for 18 years.  See VA treatment record dated in September 2005.  Furthermore, a review of the records also reveals a January 1996 Reserves examination that showed bilateral hearing loss.  Thus, it is important to obtain any dates of ACDUTRA and INACDUTRA to ascertain whether any hearing loss was incurred during any such period(s) of service.    

Furthermore, a remand is also required to obtain any additional STRs from the Veteran's period of service in the Army National Guard to ascertain whether any complaints of, or treatment for, hearing loss and tinnitus were documented.  In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because any treatment that the Veteran received for his left ear hearing loss and left ear tinnitus during his service in the National Guard may be relevant to his claims for service connection, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

Finally, the Veteran should be scheduled for a VA examination to obtain a medical nexus opinion concerning the etiology and nature of any current left ear hearing loss and left ear tinnitus.  In disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

With regard to the left ear hearing loss and left ear tinnitus, as previously indicated, a January 1996 Army Reserves examination found the Veteran had bilateral hearing loss.  Furthermore, in September 1970, during active service, the Veteran was seen for an ear ache for three days.  The impression was cerumen build-up of the bilateral external canals.  The Veteran also contends that he was exposed to acoustic trauma during active duty.  See Appellant's Brief dated in January 2011.  In this regard, as a layperson, the Veteran is competent to report his experiences during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  

Post-service, the Veteran has complained of right ear hearing loss and of tinnitus, although there is no evidence he has left ear hearing loss.  However, given evidence of in-service treatment for an ear ache, evidence of bilateral hearing loss in the Army Reserves, and current complaints of hearing loss and tinnitus, a VA examination is necessary to ascertain whether any current hearing loss and tinnitus exist and whether any such hearing loss and tinnitus are related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the Veteran information concerning his period of service in the Army National Guard, including the unit with which he served and dates of service.  Then the AOJ should request via Defense Personnel Records Imaging System (DPRIS) any additional personnel records for the Veteran's periods of service in the Army National Guard for the period of time he indicates, if any, including specific dates of duty for all periods of ACDUTRA and INACDUTRA during this time.  

Additionally, the AOJ should make further efforts to obtain from the Army Reserve and other military organizations, if appropriate, any additional personnel records for the period indicated by the Veteran, including service department confirmation of specific dates of duty for all periods of ACDUTRA and INACDUTRA.  If no such service personnel records can be found, or if they have been destroyed, ask for specific confirmation of that fact.  Notify the Veteran as required.  Associate all documents obtained with the claims file.

Further, obtain from the Defense Finance and Accounting Service (DFAS) in Cleveland, Ohio, verification of all pay and other benefits provided to the Veteran in relation to his service in the Army Reserve/National Guard for the period of time he indicates, if any.  This information should include specific dates of pay for all periods of ACDUTRA and INACDUTRA.  Associate all documents obtained with the claims file.  If no records are available, documentation to that effect is required and should be associated with the file.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Also request from the Army Reserve, the Army National Guard, and other military organizations, if appropriate, any additional service treatment records, including any morning sick reports, for the period of time the Veteran indicates.  Service treatment records from all periods of National Guard service also should be requested from the Department of the Army.  Associate all documents obtained with the claims file.  If no records are available, documentation to that effect is required and should be associated with the file.

3.  Arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the nature and etiology of any left ear hearing loss and left ear tinnitus.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of treatment during his period of service in the National Guard and records of any relevant treatment. 

The examinations should include any necessary diagnostic testing or evaluation, particularly an audiogram for the ears.  The results of the audiograms should be specifically indicated.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has hearing loss and/or tinnitus in his left ear, and if so, whether it is at least as likely as not (50 percent or more probable) any current left ear hearing loss and/or left ear tinnitus is associated with the Veteran's active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Army National Guard.  In making this determination, the examiner's attention is directed to a September 1970 in-service treatment record noting an ear ache and a January 1996 Reserve examination report indicating bilateral hearing loss.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claims.

4.  Readjudicate the claim for service connection for left ear hearing loss and claim for service connection for left ear tinnitus in light of the VA examination provided and any additional evidence received since the issuance of the statement of the case in September 2010.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


